Citation Nr: 0009041	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cardiovascular 
disorder, including coronary artery disease, claimed as 
secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran was a member of the Army National Guard from 
September 1954 to September 1964.  He served on active duty 
from September 1961 to August 1962, from June 11 to 16, 1963, 
and from September 10 to 12, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
heart disease.  The veteran appealed.  

In September 1999, the Board denied service connection for a 
cardiovascular disorder, including coronary artery disease, 
on a direct basis and remanded, for due process and 
administrative purposes, the issue of entitlement to service 
connection for cardiovascular disorder, including coronary 
artery disease, on a secondary basis due to tobacco use.  The 
denial of service connection on a direct basis constituted a 
decision of the Board on the merits as to that issue.  The 
remand portion of the Board's decision constituted a 
preliminary order.  Following the remand, the case was 
returned to the Board for appellate determination.  


FINDING OF FACT

There is no competent medical evidence that tobacco use in 
service has either caused or aggravated the veteran's 
cardiovascular disorder, including coronary artery disease.  


CONCLUSION OF LAW

The claim for service connection for cardiovascular disorder, 
including coronary artery disease, claimed as secondary to 
tobacco use, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim 
for secondary service connection.  A well-grounded claim is 
not necessarily a claim that will ultimately be deemed 
allowable.  It is a plausible claim, properly supported with 
evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 
Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has the condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In September 1999, the Board denied the veteran entitlement 
to service connection for a cardiovascular disorder, 
including coronary artery disease, on a direct basis and 
remanded, for due process and administrative purposes, the 
issue of entitlement to service connection for cardiovascular 
disorder, including coronary artery disease, on a secondary 
basis due to tobacco use.  The remand instructed the RO to 
provide the veteran and his representative the laws and 
regulations that pertain to service connection for a cardiac 
disorder secondary to tobacco use and to allow them an 
appropriate opportunity to submit additional evidence and 
argument on the matter of secondary causation.  The Board is 
satisfied that the instructions in the remand have been 
accomplished to the extent possible.  

The issue currently before the Board is whether the veteran's 
cardiovascular disorder, including coronary artery disease, 
was caused by his tobacco use while he was on active duty on 
the basis of aggravation or causation.  

If the veteran can establish that a disease or injury 
resulting in disability was a direct result of tobacco use 
during service, service connection may be established without 
reference to 38 C.F.R. § 3.310(a).  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service, which led to continued tobacco use after service, 
the issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence and 
resulting disability may be service connected on that basis 
pursuant to 38 C.F.R. § 3.310(a).  

On May 13, 1997, the General Counsel issued VAOPGCPREC 19-97 
(O.G.C. Prec. 19-97) concerning secondary service connection 
based on nicotine dependence.   This opinion holds that a 
determination as to whether a claimed disability or disease 
is secondarily related to nicotine dependence arising in 
service depends upon three elements: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the VA and 
precedent opinions of the General Counsel of the VA.  See 
38 C.F.R. § 20.101.  

In a May 5, 1997, memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  For claims alleging secondary 
service connection for a current disease on the basis of 
nicotine dependence acquired in service, the veteran must 
provide medical evidence of a current disability, medical 
evidence that nicotine dependence arose in service, and 
medical evidence of a relationship between the current 
disability and the nicotine dependence.  For the purposes of 
well-groundedness, medical evidence that nicotine dependence 
arose in service may consist of a current diagnosis of 
nicotine dependence along with a physician's opinion with 
respect to that dependence having originated in service.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the medical evidence shows 
that he currently has coronary artery disease for which he 
has been receiving medical treatment for since 1983.  He is 
contending that his use of tobacco while he was in service 
and following his separation from service caused his coronary 
artery disease.  

The Board notes that medical research has identified many 
diseases that potentially may be caused by the use of tobacco 
products, to include cigarettes and cigars.  Disabilities 
that may be caused by cigarette smoking include, but are not 
limited to, coronary artery disease.  However, for a claim to 
be well grounded, there must be competent medical evidence of 
a link or nexus between current disability and an in-service 
event or disease, which must be supported by evidence of 
record.  

In the veteran's case, he has submitted a November 1998 
letter from his treating internist, L. West, M.D., in which 
the physician reported:  

[The veteran] is a patient of mine who I 
have been following for a couple of years 
who has coronary artery disease.  In 
part, this condition is related to 
previous nicotine dependence, which 
started during active military service.  
He has a long-term condition on the basis 
of this prior nicotine dependence and has 
had great difficulty over coming [sic] 
it.  

As to whether the veteran is dependent on nicotine is a 
medical issue.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV) at 243, the 
criteria for diagnosing substance dependence are generally to 
be applied in diagnosing nicotine dependence.  Under those 
criteria, as applied to the specific circumstances 
surrounding nicotine use, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress.  

In the veteran's case, the above-mentioned physician began 
treating the veteran over twenty years after the veteran's 
separation from active duty service.  Also, the physician has 
not presented any rationale for his statement relating the 
veteran's previous nicotine dependence to currently diagnosed 
heart condition.  It is apparent that the physician's  
statement, later confirmed by the physician, was based on an 
account of the veteran's history as related by the veteran, 
and not on medical review of the record or examination to 
determine such dependency.  Most importantly, the veteran's 
records do not contain a competent medical diagnosis, based 
on examination of the veteran and review of his records, of 
nicotine dependence.  In the absence of competent medical 
evidence of the currently claimed disability, nicotine 
dependence (and of a nexus between that disability and 
service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Without a valid 
diagnosis of nicotine dependence and service-connection 
thereof, there is no service-connected disability, nicotine 
dependence in this case, to cause or aggravate his heart 
condition.  

The veteran maintains in writings submitted to the VA and in 
his personal testimony presented during his hearing at the RO 
that he began smoking cigarettes while on active duty and 
that he continued smoking for many years thereafter.  The 
Board notes that evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As this testimony is not beyond the competence of 
the veteran, it must be accepted as true that the veteran 
smoked cigarettes during his active duty service for the 
purpose of determining whether the claim is well grounded.  
The Board does not doubt the veteran's sincerity in his 
belief that his heart condition was caused by his use of 
tobacco products in service; however, as a lay person without 
medical training, he is not competent to offer an opinion on 
medical matters, such as a diagnosis, in this case of 
nicotine dependence, or an opinion as to the relationship 
between that claimed disorder and his current heart 
condition.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994); Espiritu, 2 Vet. App. at 494-95.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The Board must conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for cardiovascular disorder, including coronary artery 
disease, on the basis of either causation or aggravation due 
to his tobacco use in service, is well grounded.  As the duty 
to assist has not been triggered by evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the record to support his claim for secondary 
service connection.  See Epps, 126 F.3d at 1468.  Besides, in 
the absence of a diagnosis of nicotine dependence further 
development would serve no useful purpose.  Furthermore, the 
Board is aware of no circumstances that would put the VA on 
notice that any additional relevant evidence may exist which 
could be obtained that, if true, would well-ground the 
veteran's secondary service connection claim.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Although the RO did not specifically deny the claim as not 
well grounded, "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Moreover, as the veteran has been advised 
of the elements necessary to submit well-grounded claims for 
secondary service connection, and the reasons why his current 
claim is inadequate, the duty to inform has been met.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for 
cardiovascular disorder, including coronary artery disease, 
claimed as secondary to tobacco use, is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

